
	

113 S633 IS: To amend title 38, United States Code, to provide for coverage under the beneficiary travel program of the Department of Veterans Affairs of certain disabled veterans for travel in connection with certain special disabilities rehabilitation, and for other purposes.
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 633
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Tester (for himself,
			 Mr. Leahy, Mr.
			 Baucus, Mr. Begich, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  coverage under the beneficiary travel program of the Department of Veterans
		  Affairs of certain disabled veterans for travel in connection with certain
		  special disabilities rehabilitation, and for other purposes.
	
	
		1.Coverage under Department of
			 Veterans Affairs beneficiary travel program of travel in connection with
			 certain special disabilities rehabilitation
			(a)In
			 generalSection 111(b)(1) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(G)A veteran with vision impairment, a
				veteran with a spinal cord injury or disorder, or a veteran with double or
				multiple amputations whose travel is in connection with care provided through a
				special disabilities rehabilitation program of the Department (including
				programs provided by spinal cord injury centers, blind rehabilitation centers,
				and prosthetics rehabilitation centers) if such care is provided—
						(i)on an in-patient basis; or
						(ii)during a period in which the
				Secretary provides the veteran with temporary lodging at a facility of the
				Department to make such care more accessible to the
				veteran.
						.
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the beneficiary travel program under section 111 of title 38, United
			 States Code, as amended by subsection (a), including—
				(1)the cost of the
			 program;
				(2)the number of
			 veterans served by the program; and
				(3)any other matters
			 the Secretary considers appropriate.
				(c)Effective
			 dateThe amendment made by this Act shall take effect on the
			 first day of the first fiscal year that begins after the date of the enactment
			 of this Act.
			
